Exhibit 10.4



INTELLECTUAL PROPERTY ASSIGNMENT

THIS INTELLECTUAL PROPERTY ASSIGNMENT (“Assignment”), dated as of January 21,
2009, is entered into by and among by and among COMMERCE PLANET, INC., a Utah
corporation (the “Parent”), LEGACY MEDIA LLC, a California limited liability
company and wholly-owned subsidiary of the Parent (“Legacy”), CONSUMER LOYALTY
GROUP, LLC, a California limited liability company and wholly-owned subsidiary
of the Parent (“CLG” and collectively with Legacy, and, to the extent that
Parent owns or uses any of the Assets of the Business, the Parent, the
“Assignors”), SUPERFLY ADVERTISING, INC., a Delaware corporation f/k/a Morlex,
Inc. (the “Superfly Parent”), and SUPERFLY ADVERTISING, INC., an Indiana
corporation, and a wholly-owned subsidiary of Superfly Parent (the
“Assignee”).  Capitalized terms not defined herein shall have such meanings as
set forth in the Amended and Restated Asset Purchase Agreement (defined below).

WHEREAS, on September 16, 2008, the parties hereto entered into an asset
purchase agreement, as amended and restated on December 16, 2008 (the “Amended
and Restated Asset Purchase Agreement”), pursuant to which the Assignors
proposed to sell to the Assignee, and the Assignee proposed to purchase from the
Assignors, certain assets used or held for use by the Assignors in the conduct
of the Business as a going concern, and the Assignee proposed to assume certain
of the liabilities and obligations of the Assignors (the “Acquisition”);

WHEREAS, the Assignors have adopted, used, are using and are the owners of the
trademark/service marks for which a registration has been granted or an
application is pending in the United States Patent and Trademark Office as
listed on EXHIBIT A attached hereto and made a part hereof (the “Trademarks”).

WHEREAS, the Assignors have adopted, used, are using and are the owners of the
patents for which a registration has been granted or an application is pending
in the United States Patent and Trademark Office as listed on EXHIBIT A attached
hereto and made a part hereof, and may have certain patentable rights in the
assets which are being sold under the Amended and Restated Asset Purchase
Agreement (such patents and patentable rights shall be referred to herein
collectively as the “Patents”).

WHEREAS, the Assignors have also adopted, used, are using and are the owners of
the copyrights for which a registration has been granted or an application is
pending in the United States Copyright Office, Library of Congress as listed on
EXHIBIT A attached hereto and made a part hereof (the “Copyrights”).

WHEREAS, the Assignee, is desirous of acquiring said Trademarks, Patents and
Copyrights and all goodwill associated therewith.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by the Assignors, the Assignors hereby assign,
transfer and deliver to Assignee, its successors and assigns, all right, title
and interest of the Assignors in the United States in, to and under the
Trademarks, Patents and Copyrights; together with the goodwill of the business
symbolized by the Trademarks, Patents and Copyrights; together with any
registrations in any relevant office including, without limitation, the United
States Patent and Trademark Office and the United States Copyright Office, and
all reissues, extensions or renewals thereof; together with the right to sue and
receive damages for future infringements thereof and to stand in the place of
the Assignors in all matters related thereto.

--------------------------------------------------------------------------------



The Assignors also hereby assign to the Assignee, its successors and assigns,
all foreign rights in and to the Patents in all patent-granting countries of the
world, including the right to file applications and obtain patents or other
registrations of any nature for said Patents in said countries and including all
rights of priority in said countries under the terms of the International
Convention for the Protection of Industrial Property and any other treaty or
treaties, and further agrees to execute any and all applications, assignments,
affidavits, and any other papers in connection therewith necessary to perfect
and protect such rights of whatever nature.

The U.S. Commissioner of Patents and Trademarks is requested to issue the
Certificate of Registration of all pending Trademarks and Patents to
Assignee.  The U.S. Register of Copyrights is requested to issue the Copyright
Registration to Assignee.

[Signature Pages Follow]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as the date first above written.

  COMMERCE PLANET, INC.    

By:

/s/ Anthony G. Roth

Name:

Anthony G. Roth

Title:

President and Chief Executive Officer

  LEGACY MEDIA, LLC   By: Commerce Planet, Inc., as parent corporation    

By:

/s/ Anthony G. Roth

Name:

Anthony G. Roth

Title:

President and Chief Executive Officer

  CONSUMER LOYALTY GROUP, LLC   By: Commerce Planet, Inc., as parent corporation
   

By:

/s/ Anthony G. Roth

Name:

Anthony G. Roth

Title:

President and Chief Executive Officer

  SUPERFLY ADVERTISING, INC., A DELAWARE CORPORATION    

By:

/s/ Richard J. Berman

Name:

Richard J. Berman

Title:

Chairman of the Board

  SUPERFLY ADVERTISING, INC., AN INDIANA CORPORATION    

By:

/s/ Richard J. Berman

Name:

Richard J. Berman

Title:

Chief Executive Officer

